Citation Nr: 0023562
Decision Date: 09/05/00	Archive Date: 11/03/00

DOCKET NO. 97-30 660               DATE SEP 05 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for postoperative residuals of
vocal cord polyps with hoarseness, claimed as chronic laryngitis
with loss of voice, including as a result of asbestos exposure.

2. Entitlement to service connection for bilateral knee disability.

3 .Entitlement to an extra-schedular evaluation for migraine
headaches, status post head injury, currently evaluated as 30
percent disabling.

4. Entitlement to service connection for chronic obstructive
pulmonary disease with emphysema.

REPRESENTATION

Appellant represented by: Sandra E. Booth, Esq.

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

INTRODUCTION

The veteran had active military service from April 1958 to October
1969. This matter comes to the Board of Veteran's Appeals (Board)
on appeal from a May 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In
a decision dated in December 1998, the Board denied service
connection for postoperative residuals of vocal cord polyps with
hoarseness, claimed as chronic laryngitis with loss of voice,
including as a result of asbestos exposure, and a bilateral knee
condition, and granted a 30 percent schedular evaluation for
migraine headaches. The Board noted that a March 1998 rating
decision granted service connection for interstitial lung disease
due to asbestos exposure and assigned a compensable disability
evaluation. This was felt to represent a full grant of the benefit
sought on appeal as to that issue. The United States Court of
Appeals for Veterans Claims (Court), in a Memorandum Decision dated
April 24, 2000, affirmed the 30 percent schedular evaluation for
migraine headaches, and vacated and remanded the remaining claims,
to include consideration of the issues of service connection for
chronic obstructive pulmonary disease with emphysema due to
asbestos exposure and an extra-schedular rating for service-
connected migraine headaches.

REMAND

In its April 2000 decision, the Court found that with regard to the
issue of service connection for postoperative residuals of vocal
cord polyps with hoarseness, claimed as chronic laryngitis with
loss of voice, including as a result of asbestos exposure, a remand
was necessary under Robinette v. Brown, 8 Vet. App. 69, 77-78
(1995) and that the hearing officer in December 1997 had failed to
advise the veteran of the evidence necessary to well-ground his
claim of service connection for

- 2 -

a bilateral knee condition contrary to Costantino v. West, 12 Vet.
App. 517 (1999). The Court also held that the Board had not
determined whether the veteran's migraine headaches, which occur
once a month, but last for 4-7 days, result in marked interference
with employment within the meaning of 38 C.F.R. 3.321(b)(1).
Finally, the Court found that the Board erred by not considering
the claim of service connection for chronic obstructive lung
disease with emphysema. To comply with the directives of the Court,
the case is remanded for the following actions:

1. The RO should contact the veteran and request that he identify
specific names, addresses, and approximate dates of treatment for
all health care providers, private and VA, from whom he has
received treatment since November 1997 for the disabilities at
issue. When the requested information and any necessary
authorization have been received, the RO should attempt to obtain
copies of all pertinent records which have not already been
obtained

2. The veteran should be given the opportunity to obtain and submit
a written statement from his doctor that relates his throat polyp
claim to asbestosis exposure in service.

3. The veteran should be advised of the type of evidence necessary
to well-ground his claim of service connection for a bilateral knee
condition and chronic obstructive lung disease with emphysema. He
then should be given the opportunity to submit such evidence.

4. The veteran should be the opportunity to submit evidence in
support of his assertion that

- 3 -

his migraine headaches, which occur once a month, but last for 4-7
days, constitute marked interference with employment within the
meaning of 38 C.F.R. 3.321(b)(1).

5. After the development requested above has been completed to the
extent possible, the RO should again review the record. It should
be determined whether the 30 percent schedular evaluation for
migraine headaches is inadequate, such that the issue should be
submitted to the Under Secretary for Benefits or the Director,
Compensation and Pension Service for consideration of an extra-
schedular evaluation under 38 C.F.R. 3.321(b)(1).

The RO also should determine whether the claims for service
connection for postoperative residuals of vocal cord polyps with
hoarseness, claimed as chronic laryngitis with loss of voice,
including as a result of asbestos exposure, a bilateral knee
disability, and chronic obstructive lung disease with emphysema due
to asbestos exposure are well-grounded. Any issue found to be well-
grounded should be developed in accordance with the duty to assist.
38 U.S.C.A. 5107.

If any benefit sought on appeal remains denied, the veteran and his
representative should be furnished a supplemental statement of the
case and given the opportunity to respond thereto.

- 4 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

- 5 -



